Title: From George Washington to John Hancock, 15 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt 15th 1776

As the situation of the Two Armies must engage the attention of Congress and lead them to expect, that, each returning day will produce some Important Events, This is meant to Inform them that Nothing of Moment has yet cast up. In the Evening of Yesterday there were great movements among their Boats and from the Number that appeared to be passing and repassing about the Narrows, we were Induced to beleive they Intended to land a part of their force upon Long Island, but having no report from Genl Greene, I presume they have not done It. I have the Honor to be with my duties to Congress yr & their most Obedt Servt

Go: Washington


P.S. Your favor of the 13th was received by Yesterdays post—I wrote on Monday by the Return Express as you Supposed.

